ORIGINAL                                                                                        11/18/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: PR 21-0004


                                          PR 21-0004                           FILED
                                                                                NOV 1 8 2021
                                                                              Bowen Greenwood
                                                                            Clerk of Suprerne Court
                                                                               State of Montana

  IN RE THE PETITION OF
                                                                     ORDER
  MARK S. HILARIO




         Mark S. Hilario has petitioned this Court for admission to active status in the State
  Bar of Montana after having been on inactive status since September 2020.
         IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
  Montana, Petitioner shall be admitted to the active practice of law in the state of
  Montana.
         IT IS FURTHER ORDERED that, within six months of the date of this Order,
  Petitioner shall submit to the Board of Continuing Legal Education, P.O. Box 577,
  Helena, MT 59624, proof of attendance at fifteen hours of approved Continuing Legal
  Education to be credited to the time Petitioner was on inactive status.
        The Clerk is directed to provide copies of this Order to Petitioner and to the State
  Bar of Montana.
        DATED this 1        day of November, 2021.

                                                   For the Court,




                                                                    Chief Justice